415 F.Supp. 384 (1976)
In re FOLDING CARTON ANTITRUST LITIGATION.
No. 250.
Judicial Panel on Multidistrict Litigation.
May 25, 1976.
Before JOHN MINOR WISDOM, Chairman, and EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER[*], JOSEPH S. LORD, III[*], STANLEY A. WEIGEL, and ANDREW A. CAFFREY[*], Judges of the Panel.


*385 OPINION AND ORDER
PER CURIAM.
This litigation was spawned by the indictment of 22 corporations and approximately 50 of their officers and employees for conspiring to fix prices of paperboard folding cartons. The indictment and a companion Government civil enforcement action, naming only the 22 corporations as defendants, were filed on February 18, 1976 in the Northern District of Illinois.
Shortly thereafter, 23 private actions were filed in six federal districts: fourteen in the Northern District of Illinois, three in the Southern District of New York, two each in the Eastern District of Pennsylvania and the District of Minnesota, and one each in the Southern District of Texas and the Northern District of California.
With one exception, each of the private actions was filed as a purported class action on behalf of various purchasers of folding cartons. While there are many variations in the descriptions of the classes that plaintiffs seek to represent, most are nationwide classes of all or some group of folding carton purchasers. The 22 corporate defendants named in the Government actions are named as defendants in all or most of the private actions. No other defendants are involved.
The complaints in the private actions track the Government's allegations and basically allege that since at least as early as 1960 the defendants and various named and unnamed co-conspirators have conspired, in violation of Section 1 of the Sherman Act, to fix, raise, maintain and stabilize the prices of folding cartons. Two of the private actions also include allegations of attempted monopolization under Section 2 of the Sherman Act.
This litigation is before the Panel on the motion of thirteen defendants for transfer of 22 of the private actions to the Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407.[1] All responding parties, except Accurate Metal Weatherstrip Co., Inc., plaintiff in one of the New York actions, agree on the propriety of transfer to the Northern District of Illinois, although defendant International Paper Co. requests *386 that transfer be for the limited purpose of resolving the class action issue.
We find that the private actions involve common questions of fact and that their transfer under Section 1407 to the Northern District of Illinois will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
The sole opponent to transfer does not contest the realities that its purported class action shares common questions of fact with the other private actions and is among those that presents the possibility of conflicting class determinations. Nevertheless, plaintiff opposes transfer because it fears that Section 1407 proceedings will delay its action.
This argument is without merit. As is often the case in multidistrict antitrust litigation, the private actions raise common factual issues that necessitate transfer in order to prevent duplication of discovery and streamline the rest of the pretrial proceedings as well. See, e. g., In re Plywood Antitrust Litigation, 376 F.Supp. 1405 (Jud. Pan.Mult.Lit. 1974). An especially important factor requiring Section 1407 treatment is the need for centralization and consistency concerning the class action issues. See In re Sugar Industry Antitrust Litigation, 395 F.Supp. 1271, 1273 (Jud.Pan.Mult. Lit. 1975). And, of course, the extent of coordinated or consolidated pretrial proceedings is a matter solely within the discretion of the transferee judge. In re Equity Funding Corporation of America Securities Litigation, 375 F.Supp. 1378, 1384 (Jud. Pan.Mult.Lit. 1974).
The Northern District of Illinois is clearly the most appropriate transferee forum for this litigation. Fourteen of the 23 private actions before us are already pending there. Transfer to that district will best facilitate the coordination that will no doubt be necessary between the private actions and the seminal Government criminal and civil actions which are pending in Illinois. See In re Sugar Industry Antitrust Litigation, 395 F.Supp. 1271, 1274 (Jud.Pan.Mult.Lit. 1975); In re Toilet Seat Antitrust Litigation, 387 F.Supp. 1342, 1344 (Jud.Pan.Mult.Lit. 1975); In re West Coast Bakery Flour Antitrust Litigation, 368 F.Supp. 808, 809 (Jud.Pan. Mult.Lit. 1974). And the same is true concerning the probable need of the parties for coordination with the Government concerning the grand jury documents that led to the indictment. Id. Moreover, Chicago's central location is another reason commending transfer to the Northern District of Illinois inasmuch as the present litigation is nationwide. See In re Government Auto Fleet Sales Antitrust Litigation, 328 F.Supp. 218, 220 (Jud.Pan.Mult.Lit. 1971).
IT IS THEREFORE ORDERED that the actions listed on the following Schedule A and pending in districts other than the Northern District of Illinois be, and the same hereby are, transferred to that district and, with the consent of that court, assigned to the Honorable Hubert L. Will for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions listed on Schedule A and pending there.


                        SCHEDULE A
              Northern District of Illinois
Adams Extract Company, Inc., etc.           Civil Action
v. Alton Box Board Company, et al.          No. 76C1535
Thompson International, Inc. v. Alton       Civil Action
Box Board Co., et al.                       No. 76C934
Castcraft Industries, Inc., etc. v.         Civil Action
Alton Box Board Co., et al.                 No. 76C983
Service Bindery Co., Inc. v. Alton          Civil Action
Box Board Co., et al.                       No. 76C1019
Charming Shoppes of Delaware,               Civil Action
Inc., et al. v. Alton Box Board Co.,        No. 76C1026
et al.
Old World Baking Co. v. American            Civil Action
Can Co., et al.                             No. 76C1062
Hillman's Inc., etc. v. Alton Box           Civil Action
Board Co., et al.                           No. 76C624
G. Heileman Brewing Co., Inc. v.            Civil Action
Alton Box Board Co., et al.                 No. 76C644
Grist Mill Co., etc. v. Alton Box           Civil Action
Board Co., et al.                           No. 76C649
Bodines, Inc., etc. v. St. Regis Paper      Civil Action
Co., et al.                                 No. 76C656
Corey Brothers Bakery, etc. v. Alton        Civil Action
Box Board Co., et al.                       No. 76C683
Community Shops, Inc., et al. v.            Civil Action
Alton Box Board Co., et al.                 No. 76C820
Bear Stewart Corp., etc. v. Alton           Civil Action
Box Board Co., et al.                       No. 76C863
Florida Fruit Juices, Inc., etc. v.         Civil Action
Alton Box Board Co., et al.                 No. 76C878



*387
           Southern District of New York
Dothan Manufacturing Co. v. Alton           Civil Action
Box Board Co., et al.                       No. 76 Civ 969
Accurate Metal Weatherstrip Co.,            Civil Action
Inc. v. Alton Box Board Co., et al.         No. 76 Civ 882
Sero Shirt Co., et al. v. Alton Box         Civil Action
Board Co., et al.                           No. 76 Civ 1325
           Eastern District of Pennsylvania
Queen Cutlery Co., etc. v. Alton            Civil Action
Box Board Co., et al.                       No. 76-656
Bond Baking Co. v. Alton Box                Civil Action
Board Co., et al.                           No. 76C752
              District of Minnesota
Blue Waters Investment Co. v.               Civil Action
Alton Box Board Co., et al.                 No. Civ-4-76-117
Surrey, Inc. v. Alton Box Board             Civil Action
Co., et al.                                 No. Civ-4-76-118
                 Southern District of Texas
Page Boy, Inc. v. Alton Box Board           Civil Action
Co., et al.                                 No. 76-H-304
               Northern District of California
Falstaff Brewing Corp., etc. v. Alton       Civil Action
Box Board Co., et al.                       No. C76-372-RHS

NOTES
[*]   Judges Becker, Lord and Caffrey were unable to attend the Panel hearing and, therefore, did not participate in the consideration or decision of this matter.
[1]  The remaining private action, Adams Extract Company, Inc., etc. v. Alton Box Board Company, et al., N.D.Ill., Civil Action No. 76C1535, was filed on the day of the Panel hearing. Prior to the hearing, the plaintiff in this action submitted a response to the Panel supporting the motion and, since all the defendants in this action are already before the Panel, it is included in the order we are herewith entering under Section 1407.